Appeal Reinstated; Order filed May 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00469-CR
                                ____________

                     ANDREW SCOTT PARKE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1202736


                                     ORDER

      This is an appeal from an order adjudicating appellant’s guilt and sentencing
him to confinement for seven years in the Institutional Division of the Texas
Department of Criminal Justice. The appeal was abated to determine whether the
reporter’s record accurately reflected appellant’s plea to the allegations in the
motion to adjudicate. After a hearing, the trial court determined that the reporter’s
record is accurate. The trial court’s findings of fact and conclusions of law were
filed in a supplemental clerk’s record on May 23, 2013.
      Accordingly, we ORDER the appeal REINSTATED. We order appellant to
file a brief in this appeal on or before July 1, 2013.

                                    PER CURIAM




                                           2